^tb.ZZ^I-OS
                               Jesus Jaime Jimenez
                               TDCJ-ID No. 01363^09
                               Allan Polunsky Unit
                                3B72 FM 35D South
                                Livingston, Texas
                                                         COURT OF CRIMINAL APPEALS
                                                 77351

                                                                   DEC 17 2015
Court of Criminal Appeals of Texas                           Re:   Tr.   Ct.   No.   B91-54-1.
Office of the Clerk, Abel Acosta                                    WR-76,229-03.
P.O. Box T230B, Capitol Station
Austin, Texas   7B711                                       Ab©i Acosta, Clerk

                                December^ 10,   2015



Mr.   Acosta,

   I am writing for several reasons, and I hope that you will be able to shed a
light to my concerns...

    First of all, I just received a 'white card1 from you, concerning the appli
cation for Writ of Habeas Corpus (11.07), to which I filed in the 198th Judicial
District Court, in Kerrville Texas (Kerr County)..

    In any event, I noticed that you had sent. the. 'white card' to Estelle Unit,
however, that is not my assigned Unit, my assigned Unit is Polunsky Unit, to which
is listed on the 11.07 application.  I wanted to bring this to your attention, so
that any"further mail, may be sent to the Polunsky Unit, and not the Estelle Unit.

    Furthermore, when I filed the application for writ of habeas corpus, in the
trial court, I had asked for an evidentiary hearing, so that they may provide me
with a court-appointed attorney, since I can not afford one, and as it is defined
in Senate Bill 662, however, the Trial Court never did respond to the Writ, nor
did they make any rulings...

      Also, a copy was sent to the District Attorney's Office, but they never did
respond to my allegations...

    I was wanting an attorney assigned to my case,, because apart from the allega
tions that I had listed, there is further factual proof, that the Judge did not
have jurisdiction over my case.

      There is factual evidence, that I need to obtain, and a attorney would be bet
ter equipped in obtaining it, since I. have been trying, but due to my incarceration,
I am being given the run-around...

      My question to you is, do I have to file another Motion for appointment of
counsel, there.in the Court of Criminal appeals, or is it sufficient with the Mo
tion that I filed in   the trial court???




                                      1 of 2
    Also, as I mentioned., I wanted to supplement the Writ Application, to include
the issue of 'jurisdiction', but am needing an attorney to help me with the case.
If for some reason an attorney is not appointed to me, am I still allowed to sup
plement the Writ, and include the jurisdiction issue???   And do I have a deadline
in doing so??

    I would very much like to supplement the Writ, if possible, because factual
evidence will show, that my conviction should be viod, and that it should not
stand, as I did not plead guilty, voluntarily, but did so due to the plea bargain
that was offered...


    There are plenty of case (which I plan to show) that state that when the D.A's
Office cannot keep it's part of the plea bargain, then the conviction is void, be
cause the plead was not voluntarily..

      Could you 'Please' shed a light.to my concerns,:and also, bring this to the
attention of the Courts, so that I may be given ample time, to supplement the Writ,
before- a ruling is handed down..

    I had anticipated in doing so in the trial court, but without my knowledge, they
forward my application to this Court, and did not making any rulings, or adised me
or such..


   •Mr. Acosta, I thank you for your time, care, and concern, and I pray that you
will be able to shed a light, so that I may be able to supplement the Writ..




                                                 Respectfully submitted,




                                                v_i±J^         ^^VY^^_
                                                 Jesus Jaime Jimenez, Pro Se
                                                 TDCJ-ID No.   01363409
                                                 Allan Polunsky Unit
                                                 3872.FM 350 South
                                                 Livingston, Texas
                                                                  77351




                                     2   of 2